MEMORANDUM **
Henry V. Rygiol appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) *385judgment affirming a bankruptcy judge’s summary judgment excepting from discharge Rygiol’s debts to his former limited partners. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We independently review the bankruptcy court’s rulings on appeal from the BAP, Cool Fuel, Inc. v. Bd. of Equalization (In re Cool Fuel, Inc.), 210 F.3d 999, 1001-02 (9th Cir.2000), and we affirm.
The bankruptcy court’s grant of summary judgment for the limited partners was proper because the California state court judgment against Rygiol for fraud, and the state court orders for fees and expenses, constitute non-dischargeable debts. See 11 U.S.C. § 523(a)(2)(A); Grogan v. Garner, 498 U.S. 279, 284 n. 11, 111 S.Ct. 654, 112 L.Ed.2d 755 (1991) (application of collateral estoppel in discharge exception proceedings); Papadakis v. Zelis (In re Zelis), 66 F.3d 205, 209 (9th Cir. 1995) (non-dischargeability of state court sanctions).
The bankruptcy court did not abuse its discretion by modifying the automatic stay to allow Rygiol and the limited partners to continue their appeals in state court. See Mataya v. Kissinger (In re Kissinger), 72 F.3d 107, 108-09 (9th Cir.1995).
Rygiol’s remaining contentions are unpersuasive.
We deny Rygiol’s motion to strike exhibits from appellees’ supplemental excerpts of record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *385courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.